Citation Nr: 0214456	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable evaluation for residuals for a 
lumbar strain.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an April 1996 rating determination by the San Juan, 
Puerto Rico, Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its July 1997 remand.


FINDING OF FACT

1.  The veteran's service-connected lumbar strain is 
asymptomatic.

2.  The current overall disability associated with the 
veteran's lumbar spine is manifested by nonserivce-connected 
disc disease of the lumbar spine, and not service-connected 
lumbar strain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §4.71a, 
Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, was signed into 
law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
("VCAA").  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.

The statement of the case and supplemental statement of the 
case advised the veteran of the pertinent law and regulations 
as well as the basis denying an increased rating.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.  The 
veteran has also been afforded VA examinations, which 
included relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  Further, and 
also pursuant to the 1997 Board remand, the RO collected all 
medical records from all health care providers identified by 
the veteran.  In an August 1997 statement the veteran 
disclosed that he had been awarded Social Security 
Administration (SSA) benefits on the basis of attained age.  
Therefore, the disability determination and the records 
relied upon in making that determination need not be 
requested in this case because that evidence is irrelevant to 
the pending claim.  The Board does not know of any additional 
relevant evidence, which is available. 

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Moreover, the Board does not know of any 
additional relevant evidence, which is available.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claim is ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Powell v. West, 13 Vet. 
App. 31 (1999).

The veteran's lumbar strain is currently evaluated as 
noncompensable, and has been consistently rated as such.  
Under Diagnostic Code 5295 for lumbosacral strain.  A non-
compensable rating is assigned for lumbosacral strain when 
based on slight subjective symptoms only.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  For 40 percent under this code, 
lumbosacral strain must be severe with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Service medical records show the veteran was treated for an 
acute episode of low back strain in January 1955.  Of 
significance are the post service treatment records, which 
show the veteran injured his back as result of a work-related 
accident in February 1964.  At that time he complained of 
back pain with leg radiation, which did not respond to 
conservative treatment.  He subsequently had hospitalization, 
myelography and laminectomy with excision of the L4-5 disc in 
June 1964.  After the surgery the veteran continued to 
complain of local discomfort in the back, which increased 
with activity.  He denied any prior history back injury.  

By a rating decision dated in February 1966, the RO granted 
service connection and assigned a noncompensable evaluation 
for back disability on the basis that the back strain 
sustained in service was not related to the injuries 
sustained to the back in 1964 that led to a laminectomy.  

In support of claim for increase in June 1994 is a December 
1995 VA examination report.  At that time the veteran 
complained of low back pain with radiation to the anterior 
aspect of both legs.  He complained of numbness of the feet 
and increased pain with sitting for prolonged periods.  
Examination revealed a well-healed lumbar laminectomy scar 
and no postural abnormalities of the back.  There was a fixed 
deformity of the back with a dorsal kyphosis.  The veteran 
had severe spasm on the lumbar paravertebral muscles.  Range 
of motion of the lumbar spine revealed forward flexion to 70 
degrees, backward extension to 5 degrees and lateral flexion 
and rotation to 15 degrees bilaterally.  There was objective 
evidence of pain on motion with forward flexion and 
extension.  The veteran had diminished right Achilles muscle 
reflex 1+, which indicated damage to the right S1 root.  He 
also had positive straight leg raising and Lasegue sign on 
the right.  There was diminished pinprick and smooth 
sensation on the right S1 dermatome of the foot.  The veteran 
had muscle atrophy of the right calf and mild weakness of the 
right ankle dorsiflexor muscle and extensor hallucis longus 
with a muscle strength graded 4/5.  The examiner referred to 
an August 1993 MRI report which showed status post partial 
laminectomy of L5-S1 level and degenerative disc disease of 
L4-L5 and L5-S1.  The diagnoses were lumbar strain, residuals 
of lumbar laminectomy and clinical right L5-S1 radiculopathy.  

Additional evidence submitted in support of the claim 
includes lay statements from several individuals relating 
their observations of the veteran's physical condition 
subsequent to active duty.  

Pursuant to a July 1997 Board remand a VA examination was 
conducted in February 1999.  The examiner noted in detail the 
veteran's history of back injury inservice as well as the 
post service back injury in 1964 resulting in laminectomy.  
The veteran reported that he continued to work until 
retirement at age 65 and that during these years he continued 
to suffer from back pain including several hospitalizations 
and limitation of physical activities.  At present the 
veteran complained of intermittent low back pain and numbness 
of the feet.  He reportedly took medication when the pain is 
severe, but otherwise had no specific follow-up.  On 
evaluation there was moderate lumbosacral spasm and well 
healed lumbar laminectomy scar.  Forward flexion was to 50 
degrees, backward extension was to 15 degrees, lateral 
flexion was to 20 degrees bilaterally and lateral rotation 
was to 10 degrees with moderate pain .  Straight leg raising, 
seated, was positive at 90 degrees bilaterally.  The examiner 
concluded that the subjective complaints and objective 
findings were related to the veteran's non service-connected 
status post lumbar laminectomy.  There was no evidence in the 
record to support residuals of his service connected lumbar 
strain.  In further support of his conclusion, the examiner 
noted that there was no medical evidence available as to the 
veteran's back condition from the date of diagnosis of lumbar 
strain in 1955 until after his job-related injury in 1964.

On re-examination in August 2001 the veteran had no 
complaints of back pain.  However he had been treated for a 
recent exacerbation of low back pain the month prior to 
examination.  There was significant limitation of motion the 
back with no objective pain on motion.  There was no 
paravertebral muscle spasm and no postural abnormalities of 
the back or fixed deformity.  The examiner again noted the 
veteran's history of post-service back in jury in 1964 and 
concluded that there had been no change in opinion since the 
last examination in 1999.  

Having determined that the veteran did suffer an intervening 
injury to his back following service, the next pertinent 
question is to what extent the veteran's current symptoms, 
which are supported by the objective clinical record, are due 
to his service-connected back disorder, as opposed to any 
intervening back injury.  This is a medical question, which 
must be addressed by a review of the pertinent medical 
evidence of record.  

To that end the evidence of clearly indicates that the 
majority of the veteran's current symptomatology arose after 
the intervening injury to his back.  In support of this 
finding, the Board notes that service and post-service 
medical records and examinations consistently reveal that the 
lumbar strain was asymptomatic.  In addition, there is no 
evidence that the veteran received ongoing treatment for his 
service-connected back disability until he reinjured his back 
in 1964.  After his 1964 back injury, the veteran required 
surgery for symptoms associated with degenerative disc 
disease and was treated on a continual basis for chronic low 
back pain.  Moreover, VA physicians have indicated that the 
complained of back symptoms developed independently from the 
veteran's service-connected lumbar strain.

The Board recognizes the veteran's complaints of lumbar pain, 
but finds that the evidence does not associate any functional 
limitation of the back (such as painful motion, limitation of 
motion, or muscle weakness) to the lumbar strain, to warrant 
a compensable rating.  38 C.F.R. §§ 4.45, 4.59 (2002).  
Although the evidence of record reflects that the veteran 
does experience pain and limitation of motion in his back; it 
does not demonstrate that such limitation of motion and pain 
are solely caused by or the result of the service-connected 
lumbar strain.  To the contrary all VA examinations of record 
reflect that the lumbar strain caused no functional 
impairment, no limitation of motion, and no pain.  The 
current low back symptomatology was noted as associated with 
nonservice connected lumbar disc disease.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  When the entire history of 
the disorder at issue is reviewed, based upon the objective 
medical evidence together with the veteran's contentions 
regarding the manner in which it arose and its 
manifestations, the Board can discern no basis for assigning 
a compensable rating for lumbar strain.  38 C.F.R. § 4.7 
(2002).

The Board therefore finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
lumbosacral strain and that the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).

There is no competent evidence of record which indicates that 
the veteran's back disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

A compensable rating for lumbar strain is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


